Citation Nr: 0418724	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-19 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  An application to reopen the previously-denied claim for 
service connection for PTSD was most recently denied by the 
RO in a rating decision dated in March 2000 and the decision 
was not appealed.

3.  Evidence submitted since the March 2000 rating decision 
is not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for PTSD, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
currently 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The March 2001 rating decision and the September 2002 
Statement of the Case (SOC) advised the veteran of the laws 
and regulations pertaining to his claim.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim seeking to reopen a 
claim of entitlement to service connection for PTSD was being 
denied because he had not submitted new and material evidence 
to reopen the claim.  Specifically he has not provided enough 
information that would allow the RO to attempt to verify his 
claimed stressors.  The rating decision and the  SOC made it 
clear to the veteran that in order to prevail on his claims, 
he would have needed to present new and material evidence 
that corroborated his stressor or allowed the RO to attempt 
to verify his stressor.  The RO has obtained service medical 
records, VA treatment records, and statements from the 
veteran.  The veteran has not indicated that there is any 
other evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in July 2000.  Thereafter, the claim was denied in a 
rating decision dated in March 2001 and reaffirmed in the SOC 
dated in September 2002.  These documents notified the 
veteran about the duty to assist and told him what 
information was needed to substantiate his claim and what he 
needed to do and what the RO had done.  This notification was 
provided both along with the March 2001 rating decision and 
well after the  rating decision.  Only after the rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the SOC in 
September 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  New and material evidence

Entitlement to service connection for PTSD was most recently 
denied by the RO in a rating decision dated in March 2000.  
That decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  Service connection for PTSD was denied 
because there was not sufficient evidence to verify the 
veteran's claimed stressors.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for PTSD was filed 
prior to August 29, 2001 and, therefore, the amended version 
of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in March 2000 
consists of statements from the veteran, VA treatment notes, 
and VA hospitalization reports.  The Board finds the VA 
treatment notes and most recent hospitalization report from 
February 2000 to May 2000 to be cumulative in that they 
continue to show a diagnosis of PTSD.  The Board finds that 
the additional evidence is also not material.  None of the VA 
treatment records or the VA hospitalization report addresses 
the specific reason for the prior denial in March 2000, which 
was the lack of evidence corroborating the veteran's claimed 
stressors.  The veteran's statements do address his claimed 
stressors but the Board finds that these statements are not 
new but are duplicative and cumulative of previous 
information provided to VA by the veteran.  Since none of the 
additional evidence addresses in a new and significant way 
the reason that the claim was previously denied in March 
2000, the Board finds that this evidence is not new and 
material, and the claim for service connection for PTSD is 
not reopened.


ORDER

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for PTSD is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



